DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim(s) 1, 5, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmiel (US-20140301348) in view of Wen (US-20160100397), Kim (US-20130329691).
As to claim 1, 5, 9, 13: Cmiel teaches a method performed by a terminal supporting … in a communication system, the method comprising: receiving a radio resource control (RRC) message for secondary cell (SCell) configuration of at least one SCell, the RRC message including information indicating whether each of the at least one SCell is to be activated upon the SCell configuration ([0058]: eNB configures UE with SCells by RRC signaling that are to be later configured for activity by MAC signaling); identifying, based on the information, whether a state of a first SCell of the at least one SCell is to be activated upon the SCell configuration ([0058]: UE is aware, via the RRC, the SCells it is configured with that will be activated later by MAC signaling)1.
Kim may not explicitly teach dual connectivity.  However, Wen teaches dual connectivity ([0030, 34, 40]: dual connectivity UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement dual connectivity, taught by Wen, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to enable a UE to transmit and receive data on multiple component carriers from two serving nodes. In addition it would have been obvious to combine Kim and Wen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Cmiel may not explicitly teach and reporting, after a first time from a time reception of the RRC message, first channel status information (CSI) for the first SCell in case of identifying that the state of the first SCell is to be activated upon the SCell configuration.  However, Kim teaches and reporting, after a first time from a time reception of the RRC message, first channel status information (CSI) for the first SCell in case of identifying that the state of the first SCell is to be activated upon the SCell configuration ([0129, 0130, 0134]: CSI report on SCell triggered in CSI reporting period previously set through RRC signaling) (See also US-20140044083 [0277]; US-20130051264 [0109]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Cmiel, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmiel (US-20140301348) in view of Wen (US-20160100397), Kim (US-20130329691).
As to claim 2, 6, 10, 14: Cmiel teaches the method of claim 1, 5, 9, 13, further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell of the at least one SCell which is deactivated ([0002, 0058, 0066]: plurality of SCells configured for activity by MAC signaling); 
Cmiel may not explicitly teach and reporting, after a second time, second CSI for the second SCell.  However, Kim teaches and reporting, after a second time, second CSI for the second SCell ([0129, 0130, 0134]: CSI report on SCell triggered in CSI reporting period previously set through RRC signaling) (See also US-20140044083 [0277]; US-20130051264 [0109]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Cmiel, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 7, 11, 15: Cmiel teaches the method of claim 2, 6, 10, 14.
Cmiel may not explicitly teach wherein the second CSI is reported, after the second time from a time of reception of the MAC CE.  However, Kim teaches wherein the second CSI is reported, after the second time from a time of reception of the MAC CE ([0129, 0130, 0134]: CSI report on SCell triggered in CSI reporting period previously set through RRC signaling) (See also US-20140044083 [0277]; US-20130051264 [0109]).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Cmiel, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 8, 12, 16: Cmiel teaches the method of claim 2, 6, 10, 14.
Cmiel may not explicitly teach wherein the first time is shorter than a the second time. However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Kim discloses MAC CE triggered CSI reporting in an SCELL, it would have been obvious to one of ordinary skill in the art at the time of the invention to have different times between CSI reports, including a first time that is shorter than a second time, absent a showing of criticality by Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
    

    
        1 SPEC, [0172]: “typically, an SCell is configured by means of an RRC control message in a deactivated state initially and then activated by means of the A/D MAC CE.”